Supreme Court of Florida
                                    ____________

                                   No. SC18-2019
                                   ____________


IN RE: AMENDMENTS TO RULE REGULATING THE FLORIDA BAR 4-
                         7.14.

                                    June 27, 2019

PER CURIAM.

      The Florida Bar petitions the Court to amend Rule Regulating the Florida

Bar (Bar Rule) 4-7.14 (Potentially Misleading Advertisements). We have

jurisdiction. See art. V, § 15, Fla. Const.

      The Bar proposes removing the requirement from Bar Rule 4-7.14 that a

lawyer must be board certified to claim expertise or specialization in

advertisements. It also proposes adding new language to the rule, as well as to the

rule’s commentary, setting out when a law firm or lawyer who is not board

certified may claim specialization or expertise.1 The proposed amendments are in

response to In re Amendments to the Rules Regulating the Florida Bar (Biennial


      1. In addition, the Bar proposes making a number of nonsubstantive
amendments throughout rule 4-7.14 for clarity and to conform to the Court’s
guidelines for rule submissions.
Petition), 234 So. 3d 577 (Fla. 2017), where the Court rejected as problematic the

Bar’s initial attempt to address the United States District Court for the Northern

District of Florida’s decision in Searcy v. Florida Bar, 140 F. Supp. 3d 1290 (N.D.

Fla. 2015), which held, in relevant part, that provisions in Bar Rule 4-7.14(a)

broadly prohibiting lawyers who were not board certified from making truthful

statements that they “specialize in” or “have expertise in” a particular field of

practice were unconstitutional.

      The Bar’s proposal in this case was approved by the Board of Governors of

The Florida Bar, and formal notice of the proposed amendments was published in

The Florida Bar News. The notice directed interested persons to file their

comments directly with the Court. The Court received one comment from attorney

Joseph Schimmel, who identified what he believed to be several ambiguities in the

Bar’s proposal. The Bar filed a response and an amended proposal correcting

many of the issues identified by Mr. Schimmel.

      Having considered the Bar’s petition, the comment filed, and the Bar’s

response and amended proposal, the Court hereby adopts the amendments to Bar

Rule 4-7.14 contained in the Bar’s amended proposal with the following

modifications. We replace the word “and” in new subdivision (a)(5) and in the

new comment with “or” to clarify that a lawyer may claim specialization or

expertise if he or she can objectively verify the claim based on his or her


                                         -2-
“education, training, experience, or substantial involvement in the area of

practice.” We also delete from the new comment the phrase “that is generally

understood within the legal community to be.”

      Accordingly, Rule Regulating the Florida Bar 4-7.14 is amended as set forth

in the appendix to this opinion. Deletions are indicated by struck-through type,

and new language is indicated by underscoring. The amendments shall become

effective on August 26, 2019.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating the Florida Bar

Joshua E. Doyle, Executive Director, Michelle R. Suskauer, President, John M.
Stewart, President-elect, Lori S. Holcomb, Director, Division of Ethics and
Consumer Protection, and Elizabeth Clark Tarbert, Ethics Counsel, The Florida
Bar, Tallahassee, Florida,

      for Petitioner

Joseph Barry Schimmel and Robert M. Sondak of Cohen, Chase, Hoffman &
Schimmel, P.A., Miami, Florida,

      Responding with comments




                                        -3-
                                     Appendix

                  RULES REGULATING THE FLORIDA BAR

          CHAPTER 4. RULES OF PROFESSIONAL CONDUCT
             4-7. INFORMATION ABOUT LEGAL SERVICES
    RULE 4-7.14 POTENTIALLY MISLEADING ADVERTISEMENTS

   A lawyer may not engage in potentially misleading advertising.
   (a) Potentially Misleading Advertisements. Potentially misleading
advertisements include, but are not limited to:

       (1) advertisements that are subject to varying reasonable interpretations, 1
   or more of which would be materially misleading when considered in the
   relevant context;
       (2) advertisements that are literally accurate, but could reasonably mislead
   a prospective client regarding a material fact;

       (3) references to a lawyer’s membership in, or recognition by, an entity
   that purports to base suchthe membership or recognition on a lawyer’s ability
   or skill, unless the entity conferring suchthe membership or recognition is
   generally recognized within the legal profession as being a bona fide
   organization that makes its selections based upon objective and uniformly
   applied criteria, and that includes among its members or those recognized a
   reasonable cross-section of the legal community the entity purports to cover;

       (4) a statement that a lawyer is board certified, a specialist, an expert, or
   other variations of those termsthat term unless:

           (A) the lawyer has been certified under the Florida Certification Plan
       as set forth in chapter 6, Rules Regulating the Florida Bar, and the
       advertisement includes the area of certification and that The Florida Bar is
       the certifying organization;

           (B) the lawyer has been certified by an organization whose specialty
       certification program has been accredited by the American Bar Association
       or The Florida Bar as provided elsewhere in these rules. A lawyer certified
       by a specialty certification program accredited by the American Bar
       Association but not The Florida Bar must include the statement “Not
       Certified as a Specialist by The Florida Bar” in reference to the

                                        -4-
    specialization or certification. All such advertisements must include the
    area of certification and the name of the certifying organization; or

        (C) the lawyer has been certified by another state bar if the state bar
    program grants certification on the basis of standards reasonably
    comparable to the standards of the Florida Certification Plan set forth in
    chapter 6 of these rules and the advertisement includes the area of
    certification and the name of the certifying organization.

        In the absence of such certification, a lawyer may communicate the fact
    that the lawyer limits his or her practice to 1 or more fields of law; or
    (5) a statement that the lawyer is a specialist or an expert in an area of
practice, or other variations of those terms, unless the lawyer is certified under
the Florida Certification Plan or an American Bar Association or Florida Bar
accredited certification plan or the lawyer can objectively verify the claim
based on the lawyer’s education, training, experience, or substantial
involvement in the area of practice in which specialization or expertise is
claimed;
    (6) a statement that a law firm specializes or has expertise in an area of
practice, or other variations of those terms, unless the law firm can objectively
verify the claim as to at least 1 of the lawyers who are members of or employed
by the law firm as set forth in subdivision (a)(5) above, but if the law firm
cannot objectively verify the claim for every lawyer in the firm, the
advertisement must contain a reasonably prominent disclaimer that not all
lawyers in the firm specialize or have expertise in the area of practice in which
the firm claims specialization or expertise; or

    (57) information about the lawyer’s fee, including those that indicate no
fee will be charged in the absence of a recovery, unless the advertisement
discloses all fees and expenses for which the client might be liable and any
other material information relating to the fee. A lawyer who advertises a
specific fee or range of fees for a particular service must honor the advertised
fee or range of fees for at least 90 days unless the advertisement specifies a
shorter period; provided that, for advertisements in the yellow pages of
telephone directories or other media not published more frequently than
annually, the advertised fee or range of fees must be honored for no less than 1
year following publication.




                                     -5-
    (b) Clarifying Information. A lawyer may use an advertisement that would
otherwise be potentially misleading if the advertisement contains information or
statements that adequately clarify the potentially misleading issue.
                                     Comment
Awards, Honorshonors, and Ratingsratings

    Awards, honors, and ratings are not subjective statements characterizing a
lawyer’s skills, experience, reputation, or record. Instead, they are statements of
objectively verifiable facts from which an inference of quality may be drawn. It is
therefore permissible under the rule for a lawyer to list bona fide awards, honors,
and recognitions using the name or title of the actual award and the date it was
given. If the award was given in the same year that the advertisement is
disseminated or the advertisement references a rating that is current at the time the
advertisement is disseminated, the year of the award or rating is not required.

   For example, the following statements are permissible:
   “John Doe is AV rated by Martindale-Hubbell. This rating is Martindale-
Hubbell’s highest rating.”
  “Jane Smith was named a 2008 Florida Super Lawyer by Super Lawyers
Magazine.”

Claims of Board Certification, Specialization or Expertiseboard certification,
specialization, or expertise

    This rule permits a lawyer or law firm to indicate areas of practice in
communications about the lawyer’s or law firm’s services, provided the advertising
lawyer or law firm actually practices in those areas of law at the time the
advertisement is disseminated. If a lawyer practices only in certain fields, or will
not accept matters except in suchthose fields, the lawyer is permitted to indicate
that. A lawyer also may indicate that the lawyer concentrates in, focuses on, or
limits the lawyer’s practice to particular areas of practice as long as the statements
are true. A lawyer who is not certified by The Florida Bar, by another state bar
with comparable standards, or an organization accredited by the American Bar
Association or The Florida Bar may not be described to the public as a “specialist,”
“specializing,” “certified,” or “board certified,” being an “expert,” having
“expertise,” or any variation of similar import. A lawyer may indicate that the
lawyer concentrates in, focuses on, or limits the lawyer’s practice to particular
areas of practice as long as the statements are true.


                                        -6-
    Certification is specific to individual lawyers; a law firm cannot be certified,
and cannot claim specialization or expertise in an area of practice per subdivision
(c) of rule 6-3.4. Therefore, an advertisement may not state that a law firm is
certified, has expertise in, or specializes in any area of practice.

    A lawyer can only state or imply that the lawyer is “certified,” a “specialist,” or
an “expert” in the actual area(s) of practice in which the lawyer is certified. A
lawyer who is board certified in civil trial law, may so state that, but may not state
that the lawyer is certified, an expert in, or specializes in personal injury. Similarly,
a lawyer who is board certified in marital and family law may not state that the
lawyer specializes in divorce.

    The criteria set forth in the Florida Certification Plan are designed to establish
a reasonable degree of objectivity and uniformity so that the use of the terms
“specialization,” “expertise,” or other variations of those terms, conveys some
meaningful information to the public and is not misleading. A lawyer who meets
the criteria for certification in a particular field automatically qualifies to state that
the lawyer is a specialist or expert in the area of certification. However, a lawyer
making a claim of specialization or expertise is not required to be certified in the
claimed field of specialization or expertise or to have met the specific criteria for
certification if the lawyer can demonstrate that the lawyer has the education,
training, experience, or substantial involvement in the area of practice
commensurate with specialization or expertise.
       A law firm claim of specialization or expertise may be based on 1 lawyer
who is a member of or employed by the law firm either having the requisite board
certification or being able to objectively verify the requisite qualifications
enumerated in this rule. For purposes of this rule, a lawyer’s “of counsel”
relationship with a law firm is a sufficiently close relationship to permit a law firm
to claim specialization or expertise based on the “of counsel” lawyer’s board
certification or qualifications only if the “of counsel” practices law solely through
the law firm claiming specialization or expertise and provides substantial legal
services through the firm as to allow the firm to reasonably rely on the “of
counsel” qualifications in making the claim.

Fee and Cost Informationcost information

    Every advertisement that contains information about the lawyer’s fee,
including a contingent fee, must disclose all fees and costs that the client will be
liable for. If the client is, in fact, not responsible for any costs in addition to the
fee, then no disclosure is necessary. For example, if a lawyer charges a flat fee to

                                           -7-
create and execute a will and there are no costs associated with the services, the
lawyer’s advertisement may state only the flat fee for that service.

    However, if there are costs for which the client is responsible, the
advertisement must disclose this fact. For example, if fees are contingent on the
outcome of the matter, but the client is responsible for costs regardless of the
matter’s outcome, the following statements are permissible: “No Fee if No
Recovery, but Client is Responsible for Costs,” “No Fee if No Recovery, Excludes
Costs,” “No Recovery, No Fee, but Client is Responsible for Costs” and other
similar statements.

    On the other hand, if both fees and costs are contingent on the outcome of a
personal injury case, the statements “No Fees or Costs If No Recovery” and “No
Recovery–No Fees or Costs” are permissible.




                                        -8-